Citation Nr: 0938172	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-37 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for lumbar spine 
disability, to include degenerative disc disease (DDD) and 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and son




ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from November 1952 to 
August 1954.

In a June 1982 decision, the RO denied the Veteran's request 
to reopen his previously denied claim for service connection 
for a back condition.  Although notified of that denial by 
letter dated in July 1982, the Veteran did not initiate an 
appeal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2005 rating decision in which the RO denied 
the Veteran's request to reopen a claim for service 
connection for back disability then characterized as DDD of 
the lumbar spine.  In June 2006, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in September 2006, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in December 2006.

In July 2007, the Veteran, his spouse and his son testified 
during a videoconference hearing before the undersigned 
Veterans Law Judge; a transcript of that hearing is of 
record.  

In September 2007 the Board reopened the Veteran's claim for 
service connection for a lumbar spine disorder, to include 
degenerative disc disease (DDD) and degenerative arthritis, 
and remanded the claim, on the merits, to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
further action, to include additional development of the 
evidence.  After completing the requested development, the 
AMC denied the claim (as reflected in an August 2009 
supplemental SOC (SSOC) and returned the appeal to the Board 
for further consideration.

In September 2009, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although there is no objective evidence to support a 
specific back injury in service, the Board accepts the 
appellant's assertions of in-service injury as credible and 
consistent with the circumstances of his service.  

3.  The only medical opinion to address  the question of 
whether current lumbar spine disability-specifically, lumbar 
spine disease with degenerative disc disease and degenerative 
arthritis, with radiculopathy of the right leg-is medically 
related to service indicates that such a relationship is as 
likely as not.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for lumbar spine disease with 
degenerative disc disease and degenerative arthritis, with 
radiculopathy of the right leg, are met.  38 U.S.C.A. 
§§ 1131, 1137,1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection, the Board finds that all notification and 
development actions needed to fairly adjudicate this claim 
have been accomplished.  

II.  Analysis  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. § 1131, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2009).

At the outset, the Board notes that the the National 
Personnel Records Center (NPRC) has indicated that 
Appellant's service treatment records were likely destroyed 
in an accidental fire at the NPRC in 1973.  The Board is 
aware that in such cases, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the appellant's claims has 
been undertaken with these heightened duties in mind.

In this case, the Veteran has been diagnosed with lumbar 
spine disease with degenerative disc disease and degenerative 
arthritis, with radiculopathy of the right leg.  He has also 
provided consistent testimony that he injured his back in 
1953 in service moving an X-ray transformer.  Additionally, 
he has indicated that that his back continued to bother him 
after the injury, but that after service, aside from a 1955 
work-related physical, he did not receive any medical 
treatment or evaluation until 1979 because he was informed by 
the 1955 examining physician that he would just have to live 
with his back problem.  Further, the Veteran's wife testified 
that the Veteran had back pain for as long as she had known 
him, dating back to 1955.
As the Veteran's service treatment records are not available, 
there is no medical documentation of the reported injury.  
However, the appellant is competent to assert the occurrence 
of in-service injury, See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1991).  Also, the Board notes that the RO did obtain 
morning reports, which show that the Veteran was on a 
hospital detail in November 1953.  Thus, although there is no 
objective evidence to support a specific back injury in 
service, the Board accepts the appellant's assertions of in-
service injury as credible and consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154. 

Further, the only medical opinion addressing the question of 
whether there exists a medical nexus between current lumbar 
spine disability and service is reflected in the report of an 
August 2009 examination of the lumbar spine, performed by a 
VA physician.  The physician discussed the Veteran's injury 
in service and opined that it was at least as likely as not 
that the Veteran's lumbar spine disease with degenerative 
disc disease and degenerative arthritis, with radiculopathy 
of the right leg, had its onset during service and was 
manifested within one year after service discharge.  The 
examiner noted that when the Veteran injured his back in 
service he immediately had pain radiating into his right leg 
and that his current symptoms (including pain radiating into 
the right leg) were similar to his symptoms prior to leaving 
active duty and immediately after leaving active duty.   The 
examiner noted that the pain radiating down the leg indicated 
severe back injury with possible herniated or bulging disc, 
which was pinching a nerve in his back.   

The Board notes that the initial post-service treatment 
records do not show any indication of pain radiating into the 
legs with the Veteran affirmatively reporting in December 
1979 that he did not have weakness, pain or numbness in his 
lower extremities.  The first actual suggestion of associated 
leg pain is not until November 2001 when the Veteran reported 
during a VA pain advisory visit that he had had paresthesia 
of the anterior right thigh for many years.  Although, 
arguably, these findings might potentially call into question 
the Veteran's report (credited by the August 2009 VA 
examiner) that he had radiating pain both at the time of his 
injury in service and immediately after leaving active duty 
(in August 1954), the examiner affirmatively indicated that 
he reviewed the claims file in conjunction with the August 
2009 examination.  Consequently, the Board presumes that the 
examiner was aware of the findings concerning the radiation 
of pain into the legs. 

The August 2009 medical nexus opinion is not contradicted by 
any other medical evidence or opinion of record.  
Consequently, the competent, uncontradicted medical opinion 
of record tends to attribute the Veteran's lumbar spine 
disease with degenerative disc disease and degenerative 
arthritis, with radiculopathy of the right leg to his low 
back injury in service.  While this opinion is not definite, 
it's been expressed in a way that permits application of the 
reasonable doubt doctrine. 
 
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Given the facts noted above, and with resolution of all 
reasonable doubt in the appellant's favor, the Board 
concludes that the criteria for service connection for
lumbar spine disease with degenerative disc disease and 
degenerative arthritis, with radiculopathy of the right leg, 
are met. 




ORDER

Service connection for a lumbar spine disease with 
degenerative disc disease and degenerative arthritis, with 
radiculopathy of the right leg, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


